DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes the entry of the following papers:
Amended claims filed 5/31/2022.
Applicant arguments/remarks made in amendment filed 5/31/2022
Claims 1-2, 9, 15, and 20 are amended.
Claims 1-20 are pending.

Response to Arguments
Applicant presents arguments filed 5/31/2022.  Each is addressed
Applicant argues that “With regard to currently amended independent method Claim 1, a combination of the cited prior art does not teach or suggest the features supported by FIG. 4 and paragraphs [0039] – [0041] and [0057] – [0065] of the present specification…”  (Remarks, page 9, paragraph 1, line 1.) Applicant then provides support for why each of the cited prior art does not teach the limitations of amended claim 1. (Remarks, pages 9-10.)  However, the argument is moot in view of new grounds of rejection necessitated by amendment.  See detailed rejection.
Applicant argues that “rejection of currently amended independent Claim 1, as well as similar independent Claims 7 and 14, be withdrawn.” (Remarks, page 10, paragraph 6, line 1.)  However, claim 1 remains rejected, therefore claims 7 and 14 remain rejected as well.
  Applicant argues that “With regard to previously presented dependent Claim 4, a combination of the cited prior art does not teach or suggest ‘wherein the conflict is a result of a vagueness in a single label’…cited portions of Sun only teach/suggest the use of a Bayesian classifier, which predicts the probability of a label being incorrect. Nowhere does Sun or any combination of the cited prior art teach or suggest that ‘vagueness’ of a single label is due to that single label being used on different types of queries.”  (Remarks, page 11, paragraph 1, line 1.) The specification recites “FIG. 3 depicts exemplary training data/pictures, which is used to train a machine learning system, but which are labeled by either an incorrect label and/or a vague label; (Specification, paragraph [0006].) And, “The second problem is that cat label 301 is vague and/or ambiguous.  That is, “cat” generically refers to domesticated housecats and undomesticated wildcats, each of which need to have unique labels in order to train the machine learning system properly.” (Specification, paragraph [0048].) Based on the specification, Examiner is interpreting that “vague” means broad.  For example, it can be argued that all members of the “cat” family are cats.  Or it can be argued that for the purpose of this particular training, “cat” only refers to a housecat.  Sun teaches this.  (Sun, page 2, column 1, paragraph 1, line 11 “A Bayesian classifier trained over part of the training data is used to classify the other instances. The probability distribution of the classified instance belonging to each class label can be used to identify noise error and exception error.  The instance whose original label is different from the predicted label, and the probability of which belonging to the predicted label equals 1 or very close to 1, is identified as noise and can be corrected using the predicted label. The instance with almost equal values in the probability distribution should be identified as an exception.” In other words, following the example from the specification, the predicted label could be “cat” whereas the original label could be “wildcat”.  Or, the predicted label could be “dog” and the original label could be “cat”.  Whether the failure to correctly predict the label is due to an overly broad label or due to not enough labels does not make a difference to Sun. Sun identifies mislabeled instances.) Therefore, rejection is proper and maintained.d.	Applicant argues that 	“Guan does not contain, teach, or suggest that training data is generated from a document.  Therefore, Applicant respectfully requests that rejections of original Claims 5 and 11 be withdrawn.” (Remarks, page 11, paragraph 7.)  Claims 5 and 11 recite, in part, “the machine learning system is a deep neural network, and wherein the first training data and the second training data for the machine learning system are generated from a data document.”  However, Guan teaches this. (Guan, Algorithm 1,  Input E (training set).  Examiner is interpreting Input E (training set) is training data generated from a document.) Therefore, rejection is proper and maintained.
Applicant argues that “With regard to amended dependent method Claim 9, a combination of the cited prior art does not teach or suggest the feature supported by paragraph [0050] of the present specification…” (Remarks, page 12, paragraph 2, line 1.) The argument is moot in view of new grounds of rejection necessitated by amendment.  See detailed rejection.
Applicant argues “Nothing in Claim 19 or any combination of the cited  prior art teaches or suggests ‘presenting multiple examples of the second training data to an oracle to adjust the first training data’.”  The specification of the instant application recites “…a system for presenting the conflicts to an oracle (i.e., a human and/or artificial intelligences subject matter expert in the area of labeling training data) for resolution” (Specification, paragraph [0044], line 2.) However, Sun teaches this. (Sun, Algorithm 1, and Algorithm 2.  In other words, Algorithm 1 Input S is first training data, E (produced from evaluate (S)) is second training data, and for k = 1 to n do (If Ek < T and predictLabel 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
  originalLabel then set label of Ik as predictive label) is presenting multiple examples of the second training data to determine whether the original label should be changed.)
Applicant argues “With regard to currently amended dependent method Claim 20, a combination of the cited prior art does not teach or suggest features supported by paragraph [0006] and element 416 in FIG. 4 of the present specification…”  (Remarks, page 13, paragraph 6.)  The argument is moot in view of new grounds of rejection necessitated by amendment.  See detailed rejection.
Applicant argues “the rejections of Claims 2-3, 6-7, and 12-18 are respectfully traversed based on their dependence on their respective base Claims, 1, 7 or 14.” (Remarks, page 14, paragraph 3.) However, claims 1, 7 and 14 remain rejected.  Therefore, claims 2-3, 6-7, and 12-18 remain rejected as well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al (Identifying mislabeled training data with the aid of unlabeled data, herein Guan), Tang et al (Large Scale Multi-Label Classification via MetaLabeler, herein Tang), and Sun et al (Identifying and Correcting Mislabeled Training Instances, herein Sun).
Regarding claim 1,
	Guan teaches a method comprising:
	discovering, by a conflict detection system, a conflict between a first training data and a second training data for a machine learning system, wherein the first training data and the second training data are a same [text query], and wherein the first training data and the second training data have different labels that describe the same [text query] (Guan, page 347, column 1, paragraph 2, line 1 “Shown in Fig. 1, majority filtering begins with n equal-sized disjoint subsets of the training set E (step 1) and the empty output set A of detected noisy examples (step 2).  The main loop (steps 3-16) is repeated for each training subset Ei.  In step 4, subset Et is formed which includes all examples from E except those in Ei, which then is used as the input an arbitrary inductive learning algorithm that induces a hypothesis (a classifier) Hj (step 6).  Those examples from Ei for which majority of the hypotheses does not give the correct classification are added to A as potentially noisy examples (step 14).” 

    PNG
    media_image2.png
    603
    696
    media_image2.png
    Greyscale

In other words, the algorithm is a conflict detection system which detects mislabeled items, and examples are a first training data and a second training data.), and
[wherein the conflict is caused by the different labels describing one or more different ground truths that are accurate in different contexts;] 
Thus far, Guan does not explicitly teach using text query data.
Tang teaches text query data. (Tang, page 212, column 1, paragraph 5, line 1 “The main focus of this work, is to classify the textual data found on the World Wide Web into a set of pre-defined categories or classes.” And, page 211, column 1, paragraph 3, line 1 “The data is multi-label.  Data such as queries, web-pages, products, and even users can have more than one label. For instance, a query such as “Jaguar” can have a label set containing Animals, Software, and Automotive classes.” In other words, query is text query.)
Tang teaches wherein the conflict is caused by the different labels describing one or more different ground truths that are accurate in different contexts (Tang, See above mapping, and Table 1, Figure 1, and page 212, column 2, paragraph 4, line 1 “To determine the top-n classes from the score vector, we learn a function from the data to the number of labels. This involves two steps.  
Constructing the meta dataset.
Learning a meta-model.
We use the toy example in Table 1 to illustrate the construction of meta data. Consider the data in Table 1a consisting of 4 instances in 4 categories.  The label of the meta data (shown in Table 1b) is the number of labels for each instance in the raw data.” And, page 213, column 1, paragraph 3, line 10 “The detailed algorithm is summarized in Figure 1, in which we have an optional parameter λ to set the maximum number of labels for prediction.”

    PNG
    media_image3.png
    213
    578
    media_image3.png
    Greyscale
            
    PNG
    media_image4.png
    266
    604
    media_image4.png
    Greyscale


In other words, multiple labels for a text entry such as Jaguar is a conflict of the different labels (Animal, Software, and Auto) where each describe ground truths that are accurate in different contexts.)
Both Tang and Guan are directed to classifying data among, other things.  Guan teaches identifying mislabeled training data with the help of unlabeled data using machine learning but does not explicitly teach using text queries in the training dataset or different labels describing one or more different ground truths that are accurate in different contexts. Tang teaches using machine learning to validate classification of text queries that have conflicting ground truth training data that are accurate in different contexts.  In view of the teaching of Guan it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang into Guan.  This would result in being able to identify conflicting ground truth labels in training data using machine learning where the training data is derived from text data.
One of ordinary skill in the art would be motivated to do this because the increase in volume of online content has made it important to create new methods for labeling, allowing for faster and more accurate searching and retrieval. (Tang, page 211, column 1, paragraph 2, line 1 “The rapid growth of online content has made it critical to develop methods that facilitate easy storage, searching, and retrieval of such content.” )
Thus far, the combination of Guan and Tang does not explicitly teach
 in response to discovering the conflict between the first training data and the second training data for the machine learning system based on different labels, adjusting the different labels of the first training data and the second training data; and 
training the machine learning system using the first training data and the second training data with the adjusted labels.  
Sun teaches in response to discovering the conflict between the first training data and the second training data for the machine learning system based on different labels, adjusting the different labels of the first training data and the second training data (Sun, page 1, column 2, paragraph 2, line 31 “Simply eliminating all the instances suspected noise will determinately lost (sic) much useful information in them, thus correcting these instances should be the first 
choice.  This paper suggests a new approach which uses a Bayesian classifier to identify and correct mislabeled instances.” And, page 1, column 1, paragraph 2, line 6 “There are two possible sources of the class noise [17]: (a) contradictory examples, i.e. the examples which have the same values of all attributes except for the class label; (b) misclassification: instances labeled with wrong classes.”  And, page 2, column 1, paragraph 1, line 7 “Generally, the most challenging task in identifying noise is how to distinguish the mislabeled errors from the exceptions to general rules.  As the discussion above a Bayesian classifier can be used to address this problem.  A Bayesian classifier trained over part of the training data is used to classify the other instances. The probability distribution of the classified instance belonging to each class label can be used to identify noise error and exception error.  The instance whose original label is different from the predicted label, and the probability of which belonging to the predicted label equals 1 or very close to 1, is identified as noise and can be corrected using the predicted label. The instance with almost equal values in the probability distribution should be identified as an exception.” And, page 2, column 2, paragraph 4, line 1 “The procedures of our proposed approach are given in Algorithm 1 and Algorithm 2.  As shown in Algorithm 1, we first call the procedure evaluate() in Algorithm 2 to calculate the entropy of each instance in training data set S.” 

    PNG
    media_image5.png
    430
    552
    media_image5.png
    Greyscale
            
    PNG
    media_image6.png
    399
    548
    media_image6.png
    Greyscale

In other words, contradictory examples, i.e. the examples which have the same values of all attributes except for the class label is discovering the conflict…based on different labels, and can be corrected using the predicted label is adjusting the different labels of the first training data and the second training data. See algorithms 1 and 2.); and
Sun also teaches training the machine learning system using the first training data and the second training data with the adjusted labels (Sun, page 1, column 1, paragraph 1, line 10 “This paper focus (sic) on improving the quality of the training data by identifying and correcting mislabeled instances prior to apply (sic) the learning algorithm, thereby increasing prediction accuracy.” In other words, learning algorithm is machine learning system, correcting mislabeled instances prior to applying the learning algorithm is using the first training data and the second training data with the adjusted labels.).
Both Sun and the combination of Guan and Tang are directed to classifying data and detecting errors in labeled training data for machine learning, among other things.  The combination of Guan and Tang teaches identifying mislabeled training data with the aid of unlabeled data including text queries with machine learning, but does not teach discovering a conflict between two training sets based on mislabeled data and correcting the mislabeling. Sun teaches discovery of conflicts based on mislabeled training data instances using machine learning and correcting the mislabeling. In view of the teaching of the combination of Guan and Tang it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sun into the combination of Guan and Tang.  This would result in being able to correct mislabeled training data after detecting that there is a conflict.
One of ordinary skill in the art would be motivated to do this because it is important in providing a generalization from a set of training instances that the data is accurate by correcting mislabeled items. (Sun, page 1, column 1, paragraph 1, “In order to form a good generalization from a set of training instances, a clean training dataset is important.  Unfortunately, real world data is never as perfect as we would like it to be and can often suffer from corruptions. In this paper, a new approach is proposed to identify and correct mislabeled training instances.”) 
Regarding claim 2,
the combination of Guan, Tang, and Sun teaches the method of claim 1,further comprising:
	discovering the conflict by: generating unsupervised clustering similar training data to create a training data cluster (Guan, Algorithm 3, and page 347, column 1, paragraph 4, line 1 “Both majority filtering and consensus filtering employ multiple classifiers to detect the noisy instances through n-cross-validation.  In cross i, subset i is extracted and checked. The combination of other subsets is used as training data to construct a set of classifiers based on the learning algorithms, which further classify the instances in subset i to detect the noises.  The reliability of these classifiers therefore is crucial and the noise detection performance is expected to improve when the classification accuracies of these classifiers are increased.  Our approach is to utilize the unlabeled data to increase the classification accuracies of the classifiers.” And, page 347, column 1, paragraph 4, line 1 “Both majority filtering and consensus filtering employ multiple classifiers to detect the noisy instances through n-cross-validation.  In cross i, subset i is extracted and checked. The combination of other subsets is used as training data to construct a set of classifiers based on the learning algorithms, which further classify the instances in subset i to detect the noises.”

    PNG
    media_image7.png
    551
    452
    media_image7.png
    Greyscale

In other words, subset is cluster, and utilize unlabeled data is generate unsupervised clustering. See Algorithm 3.); and
	performing cross validation of the training data cluster in order to filter out training data that creates a false positive from the machine learning system (Guan, page 347, column 1, paragraph 4, line 1 “Both majority filtering and consensus filtering employ multiple classifiers to detect the noisy instances through n-cross-validation.  In cross i, subset i is extracted and checked. The combination of other subsets is used as training data to construct a set of classifiers based on the learning algorithms, which further classify the instances in subset i to detect the noises.  The reliability of these classifiers therefore is crucial and the noise detection performance is expected to improve when the classification accuracies of these classifiers are increased.  Our approach is to utilize the unlabeled data to increase the classification accuracies of the classifiers.” In other words, n-cross-validation is cross validation and learning algorithm is machine learning system.).
Regarding claim 3,
the combination of Guan, Tang, and Sun teaches the method of claim 1,wherein 
the conflict is a result of human error by human labelers when labeling the first training data and the second training data (Guan teaches detection of mislabeled data regardless of source, therefore Guan teaches detection of mislabeled data resulting from human error.  See mapping of claim 1 above.) .
Regarding claim 4,
	the combination of Guan, Tang, and Sun teaches the method of claim 1,wherein 
	the conflict is a result of a vagueness in a single label,  and wherein the single label describes different types of queries, and wherein each of the different types of queries need to have unique labels in order to train the machine learning system (Sun, page 2, column 1, paragraph 1, line 7 “Generally, the most challenging task in identifying noise is how to distinguish the mislabeled errors from the exceptions to general rules.  As in the discussion above, a Bayesian classifier can be used to address this problem.  A Bayesian classifier trained over part of the training data is used to classify the other instances. The probability distribution of the classified instance belonging to each class label can be used to identify noise error and exception error.  The instance whose original label is different from the predicted label, and the probability of which belonging to the predicted label equals 1 or very close to 1, is identified as noise and can be corrected using the predicted label. The instance with almost equal values in the probability distribution should be identified as an exception.” In other words, the instance with almost equal values is the result of a vagueness in one or more of the different labels.).
Regarding claim 5,
the combination of Guan, Tang, and Sun teaches the method of claim 1, wherein 
the machine learning system is a deep neural network, and wherein the first training data and the second training data for the machine learning system are generated from a data document (Guan, See mapping of claim 1, Algorithm 1, and page, 352, column 1, paragraph 1, line 1 “On the other hand, we also select three more sophisticated classification algorithms, including support vector machines [14], Multilayer Perception (sic), and KStar [15].” And, page 1, column 1, paragraph 1, line 1 “This paper presents a new approach for identifying and eliminating mislabeled training instances for supervised learning algorithms.” And, page 349, column 1, paragraph 3, line 1 “Existing MF, DF, and our proposed MFAUD, CFAUD are tested on the benchmark data sets from the Machine Learning Database Repository [13].  Information of these data sets is tabulated in Table 1. These data sets are collected from different real-world applications in various domains.” In other words, multiplayer perceptron is deep neural network, and (from Algorithm 1) Input E (training set) is training data generated from a data document.).
Regarding claim 9,
	the combination of Guan, Tang, and Sun teaches the method of claim 1, further comprising:
	training the machine learning system to label the first training data and the second training data with the adjusted labels, wherein the adjusted labels are a same label (Sun,  See mapping of claim 1, and, page 1, column 1, paragraph 1, line 10 “This paper focus (sic) on improving the quality of the training data by identifying and correcting mislabeled instances prior to apply (sic) the learning algorithm, thereby increasing prediction accuracy.” And, page 2, column 1, paragraph 3, line 14 “When an instance is a typical one, but the original label is not the same as the classification, we marked it as mislabeled and replace the original label using the predictive label.” In other words, learning algorithm is machine learning system, correcting mislabeled instances prior to applying the learning algorithm is using the first training data and the second training data with the adjusted labels where the final label is the same.). 
Claims 7-8, 10-11 are computer program product claims corresponding to method claims 1-2, 4-5, respectively.  Otherwise, they are the same.  It is implicit that a computer implemented method requires a processor and memory and is able to create and read computer program products.  Therefore, claims 7-8, 10-11 are rejected for the same reasons as claims 1-2, 4-5, respectively. 
Claims 14 and 15 are computer system claims corresponding to method claims 1 and 2, respectively.  Outside of that, they are the same.  It is implicit that a computer implemented method requires a computer system with a processor and memory.  Therefore, claims 14 and 15 are rejected for the same reasons as claims 1 and 2, respectively.
Regarding claim 16,
	the combination of Guan, Tang, and Sun teaches the method of claim 1, wherein 
	the different labels are generated by deep neural networks. (Guan, page 345, column 1, paragraph 1, line 1 “This paper presents a new approach for identifying and eliminating mislabeled training instances for supervised learning algorithms.” And, page 352, column 1, paragraph 1, line 1 “On the other hand, we also select three more sophisticated classification algorithms, including support vector machines [14], Multilayer Perception (sic), and, KStar [15].  In other words, classification is generating labels and Multilayer Perceptrons are deep neural networks.)
Regarding claim 19,
	The combination of Guan, Tang, and Sun teaches the method of claim 1, further comprising:
	determining that a first label for the first training data is incorrect; determining that a second label for the second training data is correct; in response to determining that the first label is incorrect and that the second label is correct, (Sun, page 1, column 1, paragraph 2, line 10 “This paper focus (sic) on improving the quality of the training data by identifying and correcting mislabeled instance prior to apply the learning algorithm, thereby increasing prediction accuracy.” And page 1, column 2, paragraph 3, line 1 “When we use a Bayesian classifier to classify an instance, we can get a probability distribution that is the probability of the instance belonging to each class label. When one of the probability equals 1 or very close to 1, and others equal 0 or close to 0, which means that this instance is a typical one of the class label where the probability equals 1 or very close to 1.  In contrast when all of the probabilities almost equal, the instance should not be a typical one of any class label under considered.” In other words, when all the probabilities are almost equal is determining the first label is incorrect, and when the probability of the instance is 1 or close to one and others are equal to 0 or close to 0 is determining that a second label is correct.) 
	presenting multiple examples of the second training data to an oracle to adjust the first training data (Sun, Algorithm 1, and Algorithm 2.  In other words, Algorithm 1 Input S is first training data, E (produced from evaluate (S)) is second training data, and for k = 1 to n do (If Ek < T and predictLabel 
    PNG
    media_image1.png
    20
    22
    media_image1.png
    Greyscale
  originalLabel then set label of Ik as predictive label) is presenting multiple examples of the second training data to determine whether the original label should be changed.).
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guan, Tang, and Sun, further in view of Tang.
Regarding Claim 20,
	The combination of Guan, Tang, and Sun teaches the method of claim 18, wherein
	the multiple examples of the second training data are multiple text examples, and wherein the method further comprises (Tang, page 212, column 1, paragraph 5, line 1. See mapping of claim 1.):
	associating the multiple text examples with the same text query and a same class label (Tang, Figure 1, Table 1, and, see mapping of claim 1. In other words, from Figure 1,  the Multi-Label data is multiple text examples, and setting λ to one is setting the algorithm to produce a same class label.);
	Thus far, the combination of Guan, Tang, and Sun does not explicitly teach ranking each of the multiple text examples according to how similar each of the multiple text examples is to the same text query ,and displaying ranked text examples with the same text query.
	Tang teaches ranking each of the multiple text examples according to how similar each of the multiple text examples is to the same text query ,and displaying ranked text examples with the same text query (Tang, Table 1, and page 212, column 2, paragraph 1, line 9 “Given a new data point x that was unseen at the time of training, the goal is to be able to identify (with good precision and recall) the set of classes 
    PNG
    media_image8.png
    24
    17
    media_image8.png
    Greyscale
 associated with x, such that 
    PNG
    media_image8.png
    24
    17
    media_image8.png
    Greyscale
 is close to the true class-vector y.   We break the above problem into two steps.
Step 1: To obtain a ranking of class membership for each instance x into the set of K classes.
Step 2: To predict the number of top classes to be returned from the ranking.  
In other words, obtain a ranking is ranking each of the multiple text examples and returning the ranking is displaying the ranked text examples.) . 	
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tang, into the combination of combination of Guan, Tang, and Sun for at least the same reasons discusses above in claim 1.

Claims 6, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guan, Tang, and Sun, in view of Patil et al (Analysis of Banking Data Using Machine Learning, herein Patil).
Regarding claim 6,
	the combination of Guan, Tang, and Sun teaches the method of claim 1,wherein 
	the text query is [about a service provided by an enterprise], wherein a label describing the first training data is relevant to the text query, and wherein a label describing the second training data is irrelevant to the text query. (Sun, page 1, column 1, paragraph 2, line 6 “There are two possible sources of the class noise [17]: (a) contradictory examples, i.e. the examples which have the same values of all attributes except for the class label; (b) misclassification: instances labeled with wrong classes.” In other words, contradictory examples is label describing the first training data is relevant and the label describing the second training data is irrelevant.  “text query” was previously mapped.  See mapping of claim 1.) 
	Thus far, the combination of Guan, Tang, and Sun does not explicitly teach the data is about a service provided by an enterprise.
	Patil teaches the data is about a service provided by an enterprise (Patil, page 1, column 1, paragraph 2, line 2 “It contains customer account information, transaction information, all financial data etc. Data analytics can be used to analyze large volume data to extract meaningful information, hidden patterns and to discover knowledge from the large volume data [12].  Banks are facing various challenges like customer retention, fraud detection, risk management [2] and customer segmentation.” And, page 879, column 1, paragraph 2, line 1 “This dataset is used for customer retention problem.  This data is prepared under the guidance of bank.  It contains bank customer’s information such as customer id, age, gender, balance, income, credit card status, marital status, loan type, account type, number of transaction he makes, education and job of customer.” In other words, credit card status, loan type, and transactions are data that is about a service provided by an enterprise. Examiner notes the claimed invention is directed to discovering and resolving training data conflicts in machine learning systems.  It effectively doesn’t matter whether the data comes from the financial industry or some other industry because the methods in the claimed invention that are  used for discovering and resolving training conflicts in the data can be used regardless of the source of the data.)
	Both Patil and the combination of Guan, Tang, and Sun are directed to classifying data, among other things.  The combination of Guan, Tang, and Sun are directed to identifying and resolving training conflicts in training data but does not explicitly teach the training data is about a service provided by an enterprise.  Patil teaches training data is about a service provided by an enterprise.  In view of the teaching of the combination of Guan, Tang, and Sun, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Patil into the combination of Guan, Tang, and Sun.  This would result in being able to identify and resolve conflicts in training data that is about services provided by an enterprise.
	One of ordinary skill in the art would be motivated to do this because there is a large amount of important data associated with the banking industry which can be used to extract meaningful information. (Patil, page 876, column 1, paragraph 2, line 1 “The Banking industry generates a massive volume of data every day.  It contains customer account information, transaction information, all financial data etc.  Data analytics can be used to analyze large volume data to extract meaningful information from it [7].”)
Claim 12 is a computer program product claim corresponding to method claim 6.  Otherwise, they are the same.  Therefore, claim 12 is rejected for the same reasons as claim 6.
Claim 17 is a computer system claim corresponding to method claim 6.  Otherwise, they are the same.  Therefore, claim 17 is rejected for the same reasons as claim 6.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Guan, Tang, and Sun, in view of Schikuta et al (A Cloud-Based Neural Network Simulation Environment, herein Schikuta).
Regarding Claim 13 
	The combination of Guan, Tang, and Sun teaches the computer program product of claim 7,
	Thus far, the combination of Guan, Tang, and Sun does not explicitly teach wherein the program code is provided as a service in a cloud environment. 
	Schikuta teaches wherein the program code is provided as a service in a cloud environment. (Schikuta, page 1, paragraph 1, line 1 “We present N2Sky, a novel Cloud-based neural network simulation environment.”  In other words, a Cloud-based neural network simulation environment is program code provided as a service in a cloud environment.)
	Both Schikuta and the combination of Guan, Tang, and Sun are directed to the implementation of machine learning for practical applications generally, and the improvement of machine learning, among other things.  The combination of Guan Tang, and Sun teaches discovering and resolving training data conflicts in machine learning systems, but does not specifically teach providing the program code as a service in a cloud environment.  Schikuta teaches providing the machine learning code as a service in a cloud environment.  In view of the teaching of Guan, Tang, and Sun it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Schikuta into the combination of Guan, Tang, and Sun.  This would result in being able to provide detecting and resolving training data conflicts for machine learning systems in a cloud environment.
One of ordinary skill in the art would be motivated to do this in order to provide the ability to perform neural network simulation in a cloud-based environment, thus saving the cost of systems and development. (Schikuta, page 1, paragraph 1, line 2 “The system implements a transparent environment aiming to enable arbitrary and experienced users to do neural network simulations easily and comfortably.  The necessary resources, as CPU-cycles, storage space, etc. are provide by using Cloud infrastructure.”)
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Guan, Tang, and Sun, in view of Bruzzone et al (A Novel Context-Sensitive Semisupervised SVM Classifier Robust to Mislabeled Training Samples, herein Bruzzone).
Regarding claim 18,
	The combination of Guan, Tang, and Sun teaches the method of claim 1, further comprising:
	Thus far, the combination of Guan, Tang, and Sun does not explicitly teach identifying a first context of the first training data and a second context of the second training data; determining that the first context and the second context are different; and in response to determining that the first context and the second are different, determining that there is a conflict between labels for the first training data and the second training data.
	Bruzzone teaches identifying a first context of the first training data and a second context of the second training data; determining that the first context and the second context are different; and in response to determining that the first context and the second are different, determining that there is a conflict between labels for the first training data and the second training data. (Bruzzone, page 2143, column 2, paragraph 2, line 1 “The idea behind the proposed methodology is to exploit information of the context patterns X to reduce the bias effect of the mislabeled training patterns on the definition of the discriminating hyperplane of the SVM classifier, thus decreasing the sensitivity of the learning algorithm to unreliable training samples.” And column 2, paragraph 3, line 14 “This strategy is defined according to a learning procedure for the proposed CS4VM that is based on two main steps: 1) supervised learning with original training samples and classification of the (unlabeled) context patterns and 2) contextual semisupervised learning based on both original labeled patterns and semilabeled context patterns according to a novel cost function.” In other words, unlabeled context patterns is context of the first training data, semilabeled context patterns is context of the second training data, and mislabeled training patterns is a conflict between labels.)
	Both Bruzzone and the combination of Guan, Tang, and Sun are directed to identifying mislabeled training data, among other things. In view of the teaching of the combination of Guan, Tang, and Sun, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bruzzone into the combination of Guan, Tang, and Sun.  This would result in being able to identify mislabeled training data with the addition of using context.
	One of ordinary skill in the art would be motivated to do this to improve classification when the training set is not reliable. (Bruzzone, page 2142, column 1, paragraph 1, line 1 “This paper presents a novel context-sensitive semi-supervised support vector machine (CS4VM) classifier, which is aimed at addressing classification problems where the available training set is not fully reliable, i.e., some labeled samples may be associated to the wrong information class (mislabeled patterns).”) 
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124